Order reversed, on the law and the facts, writ of habeas corpus dismissed, and defendant remanded to the custody of the sheriff of Tioga county, on the authority of People ex rel. Rothensies v. Searles [ante, p. 603], decided herewith. Hinman, Acting P. J., Davis and Whitmyer, JJ., concur; Hill, J., dissents and votes for affirmance on the ground stated by him in People ex rel. Rothensies v. Searles [ante, p. 605]; Hasbrouck, J., dissents and votes for affirmance on his opinion in People ex rel. Rothensies v. Searles [ante, p. 605].